DETAILED ACTION
	This non-final office action is in response to Applicant’s preliminary amendment filed May 21, 2021.  Applicant’s preliminary amendment canceled claims 1-20 and added new claims 21-40.  Currently Claims 21-40 are pending.  Claims 21 and 34 are the independent claims.
	The instant application is a continuation of App. No. 16278709 now U.S. Patent No. 10467563 and a continuation of App. No. 16583115 now U.S. Patent No. 11055644.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: REGIONAL PACKAGE DELIVERY SUB-ROUTE ASSIGNMENTS TO DELIVERY WORKERS BASED ON EXPECTED DRIVER DELIVERY EFFICIENCY



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-40 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims  1-20 of prior U.S. Patent No. 10467563. This is a statutory double patenting rejection.
The claims since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
The table below maps the conflicting claims between the instant application and U.S. Patent No. 10467563.
Instant Application 
USPN 10467563
21
1
22
1,9
23
1
25
1
26
1
28
4
30
5
31
6
33
1
34
8
35
8, 16
36
8
38
12
39
13


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.


Claims 21-40 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims  1-20 of prior U.S. Patent No. 10467562. This is a statutory double patenting rejection.
The claims since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
The table below maps the conflicting claims between the instant application and U.S. Patent No. 10467562.
Instant Application
USPN 10467562
21
1, 13
22
2
24
1
25
4
26
4
27
1
30
11
31
5
34
14
35
14
39
18


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claims 21-40 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims  1-20 of prior U.S. Patent No. 11055644. This is a statutory double patenting rejection.
The claims since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
The table below maps the conflicting claims between the instant application and U.S. Patent No. 11055644.
Instant Application
USPN 11055644
21
1
22
1, 2
23
1
25
4, 17
30
5
31
6
32
1
33
2
34
8
35
8, 9
38
12
39
13

Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
 Claims 21-40 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims  1-20 of prior U.S. Patent No. 11126940. This is a statutory double patenting rejection.
The claims since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
The table below maps the conflicting claims between the instant application and U.S. Patent No. 11055644.
Instant Application
USPN 11126940
21
1
22
1, 2
24
1
25
4, 17
26
17
27
10
28
10, 13
30
11
31
13
32
1
33
2
34
14
35
14
39
18
40
14


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 12 and 34, the claims are directed to the abstract idea of task assignment (human).  This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, task assignment (human) (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to assigning packages to workers (human) for delivery via one or more routes/sub-routes based on a worker efficiency, wherein task assignment (human) is a fundamental economic practice that falls into the abstract idea subcategories of managing personal behavior.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “retrieving”, “determining”, “determining”, “receiving”, “assigning”, “generating”, “transmitting”, “receiving”, “recalculating”, “calibrating” and “transmitting” recite functions of the task assignment (human) are also directed to an abstract idea that falls into the abstract idea subcategories of managing personal behavior.  The step of determine when a percentage demand for the first product is in excess of an integer number is also directed to an abstract idea because it is a mathematical concept.  The intended purpose of independent claims 1, 12, and 20 appears to be that a retail store determine whether an expected (human) user action would be expected to overstock or understock a retail display.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of managing personal behavior.  The exceptions are the worker (who is a person) and additional limitations of generic computer elements: processor, memory, graphical user interface, network and electronic device.  Claims 34-40 fail to recite who or what performs the various method steps.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  processor, memory, graphical user interface, network and electronic device.  These generic computing components are merely used to retrieve/receive, process and transmit data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's task assignment (human) in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 21-40 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited processor, memory, graphical user interface, network and electronic device," the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of determining an expected delivery efficiency, determining candidate delivery regions, assigning packages, generating a plurality of candidate routes, recalculating the expected delivery efficiency, and calibrating at least one of the sub-routes all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a processor, memory, graphical user interface, network and electronic device nothing in the claimed steps precludes the step from practically being performed in the mind.  Claims 21-40 fail to recite who or what performs the various method steps.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of retrieving geographical data, receiving data indicating workers available, transmitting delivery sub-routes, receiving the at least one package identifier, and transmitting  recalibrated delivery  sub-routes are directed to insignificant pre-solution activity (i.e. data gathering – the receiving/retrieving steps) and/or insignificant post-solution activity (i.e. data out – the transmitting steps).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic processor, memory, graphical user interface, network and electronic device are recited at a high level of generality merely performs generic computer functions of receiving. Processing and transmitting data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and obtaining steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 22-33 and 35-40, the claims are directed to the abstract idea of task assignment (human) and merely further limit the abstract idea claimed in independent claims 1 and 34.  
Claims 22 and 35 further limits the abstract idea by calibrating sub-routes utilizing historical data (a more detailed abstract idea remains an abstract idea).  Claims 23 and 36 further limit the abstract idea by limiting the historical data to at least ONE of delivery location, time, driver or package (a more detailed abstract idea remains an abstract idea). Claim 24 further limit the abstract idea by determining expected delivery efficiency based on a number of packages (a more detailed abstract idea remains an abstract idea). Claim 25 further limit the abstract idea determining the expected delivery efficiency based on driving time or cross-region time (a more detailed abstract idea remains an abstract idea). Claim 26 further limits the abstract idea by performing linear regression (a more detailed abstract idea remains an abstract idea). Claim 27 further limits the abstract idea by assigning packages, routes, sub-routes is based on a weighted classification of workers (a more detailed abstract idea remains an abstract idea). Claim 28 further limits the abstract idea by limiting the weighted classification to experience or efficiency or drivers (a more detailed abstract idea remains an abstract idea). Claims 29 and 37 further limits the abstract idea by assigning at least ONE of routes or sub-routes based on user input (a more detailed abstract idea remains an abstract idea). Claims 30 and 38 further limits receiving user input comprising a number and type of workers available (a more detailed abstract idea remains an abstract idea). Claims 31 and 39 further limits the abstract idea by receiving user input of a package distribution and attendance value (a more detailed abstract idea remains an abstract idea). Claims 32 and 40 further limits the abstract idea by adjusting a sub-route visiting sequence (a more detailed abstract idea remains an abstract idea). Claim 33 further limits the abstract idea by determine at least ONE of delivery routes or sub-routes based on optimized map data (a more detailed abstract idea remains an abstract idea). 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 21-40, Applicant’s specification discloses that the claimed elements directed to a processor, memory, graphical user interface, network and electronic device at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 21 and 34, claims 21 and 34 recite the limitation "recalculate based on the captured delivery data the expected delivery" in claims 21 and 34 respectively.  There is insufficient antecedent basis for this limitation in the claim.  Examiner interpreted the claim to read Recalculate based on the captured delivery data the expected delivery efficiency for the purposes of examination.  Appropriate correction required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al., U.S. Patent No. 7363126 in view of OHare et al., U.S. Patent Publication No. 20180089608 and further in view of Davidson, U.S. Patent Publication No. 2012025389.
 
Regarding Claims 21 and 34, Zhong et al. discloses a system and method comprising:
A memory for storing instructions and at least one processor configured to execute the instructions to (Column 6, Lines 21-68):
Retrieve geographical data from a database (data store, Column 6, Lines 56-68), the geographic data comprising pre-defined regions (territories, cells, core area; Column 1, Lines 35-47; Column 7, Lines 51-68; Column 8, Lines 1-15);
Determine based on the geographical data an expected delivery efficiency (e.g. driver familiarity, costs, workload, travel time; etc.; Column 4, Lines 19-32; Column 8, Lines 19-68; Column 9, Lines 50-68; Column 10; Column 12, Lines 56-68);
Determine candidate (new, unassigned cells) delivery regions (Abstract, Column 2, Lines 37-68; Column 3, Lines 1-5; C11, Lines 15-60; Column 16, Lines 47-59; Column 18, Lines 47-57; Figure 8; Claim 2);
Receiving data indicating workers available for deliveries (Column 16, Lines 16-60; Column 22, Lines 18-25);
Assigning packages, delivery routes and sub-routes to the workers (Figures 5, 8, 16, 17; Column 16);
Generating a plurality of candidate routes associated with the candidate delivery regions and workers (Figures 5, 8, 16, 17; Column 16)

Zhong et al. does not disclose first/second graphical user interfaces and/or calibrating one of the sub-routes as claimed.

O’Hare et al., from the same field of endeavor of driver delivery assignments, discloses a system and method comprising:
A memory for storing instructions and at least one processor configured to execute the instructions to (Figures 1, 2):
Retrieve geographical data from a database (Figure 1, Elements, 126 140; Paragraphs 19, 22), the geographic data comprising pre-defined regions (Figure 2, Elements 216, 231, 246; Figure 4, Elements 430, 440, 450; Paragraphs 8, 9, 29, 30);
Determine based on the geographical data an expected delivery efficiency (e.g. completion times, etc.; Figure 1, Element 132; Figure 2, Element 232; Figure 3, Element 132; Paragraphs 9, 11, 27, 34-36, 70);
Receiving data indicating workers available for deliveries (Paragraphs 8, 15, 27, 122);
Assigning packages, delivery routes and sub-routes to the workers (Figure 1, Element 130; Figure 3, Element 130; Paragraphs 28, 44, 36, 65, 67);
Generating a plurality of candidate routes associated with the candidate delivery regions and workers (Figure 1, Element 128; Figure 2, Element 218; Figure 3, Element 128);
Transmit over a network (Figure 1, Element 116) for (intended use) display in a first graphical display at least one of the delivery sub-routes to an electronic device (Figure 1, Elements 102, 142; Paragraphs 33, 66, 68; Claim 4), capture delivery data (Paragraph 67; Claims 10, 11);
Recalculate based on captured delivery data the expected delivery efficiency (Figure 4, Element 460; Paragraphs 67);
Calibrate (e.g. edit, modify, change, adjust, revise, etc.) based on the recalculated expected delivery efficiency at least one of the sub-routes (Figure 4, Element 460; Paragraphs 57, 67); and
Transmit of the network for (intended use) display in a second graphical user interface at least one of the recalibrated delivery sub-routes (Paragraphs 33, 66, 68).

It would have been obvious to one skilled in the art that the system and method as disclosed by Zhong et al. would have benefited form displaying/transmitting route, assignment and other delivery information to one or more electronic devices (e.g. driver’s handheld computing device) as well as calibrating one or more routes/sub-routes based on delivery efficiency in view of the disclosure of O’Hare et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Zhong et al. does not disclose scanning packages as claimed.

Davidson, from the same field of endeavor of package delivery (Abstract), discloses a system and method comprising:
A memory for storing instructions and at least one processor configured to execute the instructions to (Figures 1, 4, 5):
Retrieve geographical data from a database, the geographic data comprising pre-defined regions (Paragraphs 96, 167, 171-173; Figures 8, 13, 16, 19, 21, 29, 30, 31, 43, 44) 
Determine based on the geographical data an expected delivery efficiency (productivity, proficiency, performance, effectiveness, etc.; Figures 12, 13, 14, 15, 16, 19, 21, 29-31, 38-44; Paragraphs 183, 186, 188);
Transmit over a network for (intended use) display in a first graphical display at least one of the delivery sub-routes to an electronic device, the electronic device configured for scanning at least one package identifier and capturing data associated with at least one of the packages (Figure 7; Paragraphs 113-115, 137);
Receiving over the network the at least one package identifier scanned by the electronic device and captured data from the electronic device relating to a delivery of the at least one package (Figure 7; Paragraphs 113-115, 137); 
Recalculate based on the captured delivery data the expected delivery efficiency (Paragraphs 183, 186, 188);
Calibrate (e.g. edit, modify, change, adjust, revise, etc.) based on the recalculated expected delivery efficiency at least one of the sub-routes (Paragraphs 118, 242, 354-356; Figure 51); and
Transmit of the network for (intended use) display in a second graphical user interface at least one of the recalibrated delivery sub-routes (Paragraphs 118, 242, 354-356; Figure 51).

It would have been obvious to one skilled in the art that the system and method as disclosed by Zhong et al. and O’Hare et al. would have benefited from scanning/capturing delivery data relating to a delivery of at least one package in view of the disclosure of Davidson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 22 and 35 Zhong et al. discloses a system and method further wherein calibrating at least one sub-route is further based on historical data related to at least one past delivery (Column 12, Lines 42-55; Column 17, Lines 8-25; Column 21; Figure 8).

O’Hare et al. also discloses a system and method further wherein calibrating at least one sub-route is further based on historical data related to at least one past delivery (Paragraphs 8, 30, 54).

Davidson, from the same field of endeavor of delivery management, discloses a system and method further wherein calibrating at least one sub-route is further based on historical data related to at least one past delivery (e.g. travel delays; Paragraphs 374-381).

Regarding Claims 23 and 36 Zhong et al. discloses a system and method wherein the data identifies at least ONE of delivery location, time, driver or package (Column 12, Lines 42-55; Column 17, Lines 8-25; Column 21; Figure 8).

O’Hare et al. discloses a system and method wherein the data identifies at least ONE of delivery location, time, driver or package (Paragraphs 8, 30, 54).

Regarding Claim 24 Zhong et al. does not disclose that the expected delivery efficient is further based on a number of packages allocated to delivery routes as claimed.

O’Hare et al. discloses a system and method wherein determining the expected delivery efficient is further based on a number of packages allocated to delivery routes associated with the geographical data (Paragraphs 35, 91).

Regarding Claim 25 Zhong et al., discloses a system and method wherein determining the expected delivery efficiency is further based on driving time OR cross-region time (e.g. cell-to-cell travel time; Column 18, Lines 60-62; Column 19, Lines 42-68; Column 20, Lines 1-30).

Regarding Claim 26 none of Zhong et al., O’Hare et al. or Davidson disclose linear regression as claimed.

Official notice is taken that linear regression is a well-know and widely used mathematical operation commonly used to predictive analysis (models relationship between variables).  It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Roadnet and Wilson et al. would have benefited from utilizing any of a plurality of common/well-known mathematical techniques including but not limited to linear regression in view of Official Notice, 	since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Regarding Claims 29 and 37 Zhong et al. does not disclose assigning at least ONE of routes or sub-routes based on user input as claimed.

O’Hare et al. discloses a system and method further comprising assigning at least ONE of routes or sub-routes based on user input (Paragraph 15).

Regarding Claims 30 and 38, Zhong et al. discloses a system and method further receiving user input comprising a number and type of workers available (Column 16, Lines 16-60; Column 22, Lines 18-25).

Zhong et al. does not disclose a graphical user interface as claimed.

O’Hare et al., discloses a system and method further configured to receive the user input via a GUI from at least ONE of a web browser OR an electronic device, the user input comprising a number and type of workers (Paragraphs 8, 15, 27, 122).

Regarding Claims 31 and 39, Zhong et al. does not disclose an attendance value as claimed.

O’Hare et al., discloses a system and method further configured to receive via a GUI input from at least ONE of a web browser OR an electronic deivce, the user comprising of a package distribution and attendance value (Paragraphs 8, 15, 27, 122).

Regarding Claims 32 and 40, Zhong et al. does not disclose adjusting sub-route visiting sequence as claimed 


Davidson, discloses a system and method wherein calibrating at least one of the sub-routes comprises adjusting a sub-route visiting sequence  further limits the abstract idea by adjusting a sub-route visiting sequence (Paragraphs 118, 242, 354-356; Figure 51).

O’Hare et al. discloses a system and method wherein calibrating at least one of the sub-routes comprises adjusting a sub-route visiting sequence (Paragraphs 35, 36, 50, 93, 109).

Regarding Claim 33 Zhong et al. does not disclose optimized map data as claimed.

Davidson, discloses a system and method further configured to determine at least one of the delivery routes OR sub-routes based on optimized map data (Figures 47, 51; Paragraphs 354-364).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Eric Stamber can be reached on (571) 272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3683